Exhibit 10.2

 

SILICON LABORATORIES INC.

2009 EMPLOYEE STOCK PURCHASE PLAN

(as Amended and Restated on April 20, 2017)

 

I.                                        PURPOSE OF THE PLAN

 

This Employee Stock Purchase Plan is intended to promote the interests of
Silicon Laboratories Inc., a Delaware corporation, by providing Eligible
Employees with the opportunity to acquire a proprietary interest in the
Corporation through participation in an employee stock purchase plan designed to
qualify under Section 423 of the Code, although the Corporation makes no
undertaking nor representation to maintain such qualification.  In addition,
this Plan authorizes the grant of rights to purchase Common Stock under a
Non-423(b) Plan which do not qualify under Section 423(b) of the Code, including
pursuant to rules, procedures or sub-plans adopted by the Board or Plan
Administrator which are designed to achieve tax, securities law or other of the
Corporation’s compliance objectives in particular locations outside the United
States.  This Plan shall govern the terms and conditions of grants made under
both the Code Section 423(b) Plan component and the Non-423(b) Plan component.

 

Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.

 

II.                                   ADMINISTRATION OF THE PLAN

 

The Plan Administrator shall have the sole and plenary authority to administer
the Plan, including, without limitation, the full authority to interpret and
construe any provision of the Plan and, for the grant of rights to purchase
Common Stock under the Code Section 423(b) Plan, to adopt such rules and
regulations for administering the Plan as it may deem necessary in order to
comply with the requirements of Section 423 of the Code.  The Plan Administrator
may from time to time grant or provide for the grant of rights to purchase
Common Stock under the Non-423(b) Plan.  If such grants are intended to be made
under the Non-423(b) Plan, they will be designated as such at the time of grant
and such grants may not comply with the requirements set forth under Section 423
of the Code. Decisions of the Plan Administrator shall be final and binding on
all parties having an interest in the Plan.  The Plan Administrator may from
time to time delegate its authority to administer the Plan to one or more
officers of the Company, unless constrained by applicable law.

 

III.                              STOCK SUBJECT TO PLAN

 

A.                                    The stock purchasable under the Plan shall
be shares of authorized but unissued or reacquired Common Stock, including
shares of Common Stock purchased on the open market.  Subject to Article III
(B) below, the maximum number of shares of Common Stock which may be issued in
the aggregate under the Plan shall be 2,700,000 shares, which reflects an
increase of 1,000,000 in the number of Shares authorized for issuance under the
Plan as of its prior amendment and restatement on April 15, 2014.  For avoidance
of doubt, up to the maximum number of shares of Common Stock reserved under this
Article III(A) may be used to satisfy purchases of Common Stock under the Code
Section 423(b) Plan component and any remaining portion of such maximum number
of shares may be used to satisfy purchases of Common Stock under the
Non-423(b) Plan component.

 

--------------------------------------------------------------------------------


 

B.                                    Should any change be made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, appropriate adjustments shall be made to the maximum number and
class of securities issuable in the aggregate under the Plan, (ii) the maximum
number and class of securities purchasable per Participant and in the aggregate
on any one Purchase Date and (iii) the number and class of securities and the
price per share in effect under each outstanding purchase right in order to
prevent the dilution or enlargement of benefits thereunder.

 

IV.                               MASTER OFFERINGS

 

A.                                    Shares of Common Stock shall be offered
for purchase under the Plan through a series of successive Master Offerings, the
first of which began on the last business day in April 2010.  Unless prior to
the commencement of a Master Offering, the Plan Administrator determines that a
Master Offering shall be of a different duration (not to exceed twenty-seven
(27) months), each Master Offering shall be twenty-four (24) months, subject to
any automatic reset (as described in Article IV(C) hereof).  Subsequent Master
Offerings shall commence as designated by the Plan Administrator.  The Plan
Administrator shall also have the authority to establish additional or
alternative sequential or overlapping Master Offerings, a different duration for
one or more offerings or Master Offerings or different commencement dates for
such Master Offerings with respect to future offerings without stockholder
approval if such change is announced prior to the scheduled beginning of the
first Master Offering to be affected thereafter, provided that no Master
Offering shall have a duration exceeding twenty-seven (27) months.

 

B.                                    Each Master Offering shall be comprised of
a series of one or more successive and/or overlapping Sub-Offerings having such
durations as may be established by the Plan Administrator.  Unless otherwise
provided by the Plan Administrator, Sub-Offerings shall run from the last
business day in April each year to the last business day in October of the same
year and from the last business day in October each year to the last business
day in April of the following year.

 

C.                                    Should the Fair Market Value per share of
Common Stock on any Purchase Date within a Master Offering be less than the Fair
Market Value per share of Common Stock on the start date of that Master
Offering, then that Master Offering shall automatically terminate immediately
after the purchase of shares of Common Stock on such Purchase Date, and a new
Master Offering shall commence on that day, following such Purchase.  The new
Master Offering shall have a duration of twenty-four (24) months, unless a
shorter duration is established by the Plan Administrator within thirty (30)
calendar days following the start date of that Master Offering.

 

D.                                    Unless otherwise specified by the Plan
Administrator, each offering to Eligible Employees of each Participating
Corporation shall be deemed a separate offering, even if the dates and other
terms of the applicable Master Offerings of each such offering are identical and
the provisions of the Plan will separately apply to each offering.

 

2

--------------------------------------------------------------------------------


 

To the extent permitted by U.S. Treasury Regulation Section 1.423-2(a)(1), the
terms of each separate offering need not be identical, provided that the terms
of the Plan and an offering under the Code Section 423(b) Plan together satisfy
U.S. Treasury Regulation Section 1.423-2(a)(2) and (a)(3).

 

V.                                    ELIGIBILITY

 

A.                                    Each individual who is an Eligible
Employee on the start date of a Master Offering under the Plan may enter that
Master Offering on such start date or on any subsequent Semi-Annual Entry Date
within that Master Offering, provided he or she remains an Eligible Employee.

 

B.                                    Each individual who first becomes an
Eligible Employee after the start date of a Master Offering may enter that
Master Offering on any subsequent Semi-Annual Entry Date within that Master
Offering on which he or she is an Eligible Employee.

 

C.                                    The date an individual enters a Master
Offering shall be designated his or her Entry Date for purposes of that Master
Offering.

 

D.                                    To participate in the Plan for a
particular Master Offering, the Eligible Employee must complete (either through
the Corporation’s online Plan enrollment process or in paper form) the
enrollment forms prescribed by the Plan Administrator (including a stock
purchase agreement and a payroll deduction authorization) and follow any
procedures for enrollment in the Plan as may be established by the Corporation
from time to time on or before his or her scheduled Entry Date.  Once an
Eligible Employee has enrolled in a Master Offering, his or her enrollment will
remain in effect through subsequent Master Offerings on the terms then in effect
unless the Eligible Employee withdraws from the Plan or ceases to be an Eligible
Employee.

 

E.                                     Notwithstanding the foregoing provisions
of this Article V, for rights to purchase Common Stock granted under the
Non-423(b) Plan, an Eligible Employee (or group of Eligible Employees) may be
excluded from participation in the Non-423(b) Plan or an offering if the Plan
Administrator determines, in its sole discretion, that participation of such
Eligible Employee(s) is not advisable or practicable for any reason.

 

VI.                               PAYROLL DEDUCTIONS

 

A.                                    Except as otherwise provided by the Plan
Administrator prior to the commencement of a Master Offering, the payroll
deduction authorized by the Participant for purposes of acquiring shares of
Common Stock during a Master Offering may be any multiple of one percent (1%) of
the Participant’s Base Salary during each Sub-Offering within that Master
Offering, up to a maximum equal to the lesser of (i) twenty-five percent (25%)
of the Participant’s Base Salary per pay-period during the applicable
Sub-Offering and (ii) one hundred percent (100%) of the Participant’s Base
Salary that remains after subtracting all other amounts that are to be deducted
or withheld from the Participant’s Base Salary during such pay-period in the
Sub-Offering, provided, however, that a lesser amount of the Participant’s
remaining Base Salary may be deducted if required to comply with applicable
local law.  The deduction rate so authorized shall continue in effect throughout
the Master Offering, except to the extent such rate is changed in accordance
with the following guidelines:

 

3

--------------------------------------------------------------------------------


 

(i)                                     The Participant may, at any time during
the Master Offering, reduce his or her rate of payroll deduction to become
effective as soon as possible after completing an amended enrollment form
(either through the Corporation’s online Plan enrollment process or in paper
form).  The Participant may not, however, effect more than one (1) such
reduction per Sub-Offering.  Further, a Participant’s reduction of his or her
rate of payroll deduction percentage to zero (0%) shall be treated as the
Participant’s withdrawal from the Master Offering, and the Plan, effective
immediately, and no further payroll deductions shall be collected from the
Participant with respect to the withdrawal.  Provided that the Participant
reduces his or her rate of payroll deductions to zero percent (0%) prior to the
third business day preceding the next scheduled Purchase Date in the Master
Offering (or within such other period as the Plan Administrator may determine),
the Participant may elect whether any payroll deductions collected during the
Sub-Offering in which such reduction occurs shall be immediately refunded or
held for the purchase of shares on the next Purchase Date; if the reduction to
zero percent (0%) is made after the aforementioned deadline, the payroll
deductions will be held for the purchase of shares on the next Purchase Date. 
If no such permitted election is made at the time of such reduction to zero
percent (0%), then the payroll deductions collected with respect to the
terminated right shall be refunded as soon as possible.  In accordance with
Article VII(F)(ii) of the Plan, the termination of the Participant’s purchase
right resulting from the Participant’s reduction of his or her rate of payroll
deductions to zero percent (0%) shall be irrevocable, and the Participant may
not subsequently rejoin the Master Offering for which the terminated purchase
right was granted.

 

(ii)                                  The Participant may, at any time prior to
the third business day preceding the commencement of any new Sub-Offering within
the Master Offering (or within such other period as the Plan Administrator may
determine), increase the rate of his or her payroll deduction by completing an
amended enrollment form (either through the Corporation’s online Plan enrollment
process or in paper form).  The new rate (which may not exceed the twenty-five
percent (25%) maximum) shall become effective on the start date of the first
Sub-Offering following the completion of such form (either through the
Corporation’s online Plan enrollment process or in paper form).

 

B.                                    Payroll deductions shall begin on the
first pay day following the Participant’s Entry Date into the Master Offering
and shall (unless sooner terminated by the Participant) continue through the pay
day ending with or immediately prior to the last day of that Master Offering. 
The amounts so collected shall be credited to the Participant’s book account
under the Plan, but no interest shall be paid on the balance from time to time
outstanding in such account, unless payment of interest is required under local
law in which case the purchase rights will be granted under the Non-423(b) Plan,
if necessary under applicable laws or regulations.  The amounts collected from
the Participant shall not be required to be held in any segregated account,
unless otherwise required under local law (in which case, such rights will be
granted under the Non-423(b) Plan if necessary), or trust fund and may be
commingled with the general assets of the Corporation and used for general
corporate purposes.

 

4

--------------------------------------------------------------------------------


 

C.                                    Payroll deductions shall automatically
cease upon the termination of the Participant’s purchase right in accordance
with the provisions of the Plan.

 

D.                                    The Participant’s acquisition of Common
Stock under the Plan on any Purchase Date shall neither limit nor require the
Participant’s acquisition of Common Stock on any subsequent Purchase Date,
whether within the same or a different Master Offering.

 

E.                                     For rights to purchase Common Stock
granted under the Non-423(b) Plan, if payroll deductions are not permitted under
local law, as determined by the Corporation, Participants may be permitted to
contribute to the Plan by an alternative method, as determined by the
Corporation.  Alternate methods of contribution may be permitted for purchase
rights granted under the Code Section 423(b) Plan to the extent permissible
under Code Section 423.

 

VII.                          PURCHASE RIGHTS

 

A.                                    Grant of Purchase Right.  A Participant
shall be granted a separate purchase right for each Master Offering in which he
or she participates.  The purchase right shall be granted on the Participant’s
Entry Date into the Master Offering and shall provide the Participant with the
right to purchase shares of Common Stock, in a series of successive installments
over the remainder of such Master Offering, upon the terms set forth below.  The
Participant shall execute a stock purchase agreement embodying such terms and
such other provisions (not inconsistent with the Plan) as the Plan Administrator
may deem advisable.

 

Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.

 

B.                                    Exercise of the Purchase Right and
Delivery of Shares.  Each purchase right shall be automatically exercised in
installments on each successive Purchase Date within the Master Offering, and
shares of Common Stock shall accordingly be purchased on behalf of each
Participant (other than Participants whose payroll deductions have previously
been refunded pursuant to the Termination of Purchase Right provisions below or
as a result of a Participant’s reduction of his or her rate of payroll
deductions to zero percent (0%), as described in Article VI(A)(i) above) on each
such Purchase Date.  The purchase shall be effected by applying the
Participant’s payroll deductions for the Sub-Offering ending on such Purchase
Date to the purchase of whole shares of Common Stock at the purchase price in
effect for the Participant for that Purchase Date.  As soon as reasonably
practicable after each Purchase Date on which a purchase of shares of Common
Stock occurs, the Company will arrange the delivery to each Participant of the
shares purchased upon exercise of his or her purchase rights in a form
determined by the Plan Administrator (in its sole discretion) and pursuant to
rules established by the Plan Administrator.  The Company may permit or require
that shares of Common Stock be deposited directly with a broker designated by
the Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer.

 

5

--------------------------------------------------------------------------------


 

The Company may require that shares of Common Stock be retained with such broker
or agent for a designated period of time, and/or may establish procedures to
permit tracking of dispositions of shares.

 

C.                                    Purchase Price.  The purchase price per
share at which Common Stock will be purchased on the Participant’s behalf on
each Purchase Date within the Master Offering shall be established by the Plan
Administrator; provided however, that such purchase price shall not be less than
eighty-five percent (85%) of the lower of (i) the Fair Market Value per share of
Common Stock on the Participant’s Entry Date into that Master Offering or
(ii) the Fair Market Value per share of Common Stock on that Purchase Date. 
Subject to adjustment as provided in Article III (B) or Article X below, the
purchase price per share at which Common Stock will be purchased on the
Participant’s behalf on each Purchase Date within the Master Offering shall be
equal to eighty-five percent (85%) of the lower of (i) the Fair Market Value per
share of Common Stock on the Participant’s Entry Date into that Master Offering
or (ii) the Fair Market Value per share of Common Stock on that Purchase Date.

 

D.                                    Number of Purchasable Shares.  The number
of shares of Common Stock purchasable by a Participant on each Purchase Date
during the Master Offering shall be the number of whole shares obtained by
dividing the amount collected from the Participant through payroll deductions
during the Sub-Offering ending with that Purchase Date by the purchase price in
effect for the Participant for that Purchase Date.  However, except as otherwise
provided by the Plan Administrator prior to the commencement of a Master
Offering, the maximum number of shares of Common Stock purchasable per
Participant on any one Purchase Date during such Master Offering shall not
exceed Four Hundred (400) shares, subject to periodic adjustments in the event
of certain changes in the Corporation’s capitalization.  In addition, the
maximum number of shares of Common Stock purchasable in the aggregate by all
Participants on any one Purchase Date under the Plan shall not exceed Three
Hundred Thousand (300,000) shares (or such other number designated by the Plan
Administrator), subject to periodic adjustments in the event of certain changes
in the Corporation’s capitalization.

 

E.                                     Excess Payroll Deductions.  Any payroll
deductions not applied to the purchase of shares of Common Stock on any Purchase
Date because they are not sufficient to purchase a whole share of Common Stock
may be held for the purchase of Common Stock on the next following Purchase Date
or promptly refunded following the instant Purchase Date.  However, any payroll
deductions not applied to the purchase of Common Stock by reason of the
limitation on the maximum number of shares purchasable on the Purchase Date or
for any reason other than as described in the foregoing sentence shall be
promptly refunded following such Purchase Date.

 

F.                                      Termination of Purchase Right.  The
following provisions shall govern the termination of outstanding purchase
rights:

 

(i)                                     A Participant may, at any time prior to
the third business day preceding the next scheduled Purchase Date in the Master
Offering (or within such other period as the Plan Administrator may determine),
withdraw from participation in the Plan by completing and filing the appropriate
form with the Plan Administrator (or its designate) and by following any other
procedures for withdrawing from the Plan as may be established by the
Corporation from time to time, and no further payroll deductions shall be
collected from the Participant with respect to the withdrawal.

 

6

--------------------------------------------------------------------------------


 

Any payroll deductions collected during the Sub-Offering in which such
withdrawal occurs shall, at the Participant’s election, be immediately refunded
or held for the purchase of shares on the next Purchase Date.  If no such
election is made at the time of such withdrawal, then the payroll deductions
collected with respect to the terminated right shall be refunded as soon as
possible.

 

(ii)                                  The termination of such purchase right
shall be irrevocable, and the Participant may not subsequently rejoin the Master
Offering for which the terminated purchase right was granted.  In order to
resume participation in any subsequent Master Offering, such individual must
re-enroll in the Plan (by timely completing the prescribed enrollment forms) on
or before his or her scheduled Entry Date into that Master Offering.

 

(iii)                               Should the Participant cease to remain an
Eligible Employee for any reason (including death, disability or change in
status) while his or her purchase right remains outstanding, then that purchase
right shall immediately terminate, and all of the Participant’s payroll
deductions for the Sub-Offering in which the purchase right so terminates shall
be immediately refunded.  However, should the Participant cease to remain in
active service by reason of an approved unpaid leave of absence, then the
Participant shall have the right, exercisable up until the date that is three
(3) business days prior to the Purchase Date of the Sub-Offering in which such
leave commences (or such other cut-off date as shall be established by the Plan
Administrator), to (a) withdraw all the payroll deductions collected to date on
his or her behalf for that Sub-Offering or (b) have such funds held for the
purchase of shares on his or her behalf on the next scheduled Purchase Date,
provided the Participant remains an Eligible Employee on such Purchase Date.  In
no event, however, shall any further payroll deductions be collected on the
Participant’s behalf during such leave, unless continuation of payroll
deductions or other authorized contributions is required under local law, in
which case the purchase rights will be granted under the Non-423(b) Plan, if
necessary under applicable laws or regulations.  Upon the Participant’s return
to active service (i) within ninety (90) days following the commencement of such
leave or, (ii) prior to the expiration of any longer period for which such
Participant’s right to reemployment with the Corporation or Corporate Affiliate
is guaranteed by either statute or contract, his or her payroll deductions under
the Plan shall automatically resume at the rate in effect at the time the leave
began.  However, should the Participant’s leave of absence exceed ninety (90)
days and his or her re-employment rights not be guaranteed by either statute or
contract, then the Participant’s status as an Eligible Employee will be deemed
to terminate on the ninety-first (91st) day of that leave, and such
Participant’s purchase right for the Master Offering in which that leave began
shall thereupon terminate.  An individual who returns to active employment
following such a leave as described in the foregoing sentence shall be treated
as a new Eligible Employee for purposes of Article V of the Plan and must, in
order to resume participation in the Plan, re-enroll in the Plan (by timely
completing the prescribed enrollment forms (either through the Corporation’s
online Plan enrollment process or in paper form)) on or before his or her
scheduled Entry Date into the Master Offering or any Sub-Offering thereunder,
unless a re-enrollment requirement would be contrary to local law, in which case
the purchase rights will be granted under the Non-423(b) Plan, if necessary
under applicable laws or regulations.

 

7

--------------------------------------------------------------------------------


 

For avoidance of doubt, if a Participant ceases to remain in active service by
reason of an approved paid leave of absence, such Participant’s participation in
the Plan shall continue for as long as the Participant is on such paid leave
and, if the leave exceeds ninety (90) days, has re-employment rights guaranteed
by either statute or contract; should either of these conditions cease to be
met, the Participant’s participation in the Plan will be governed by the
foregoing provisions of this Article VII(F)(iii).

 

G.                                    Change of Control.  Each outstanding
purchase right shall automatically be exercised, prior to the effective date of
any Change of Control on a date determined by the Plan Administrator, by
applying the payroll deductions of each Participant for the Sub-Offering in
which such Change of Control occurs to the purchase of whole shares of Common
Stock at the purchase price per share in effect for the Participant on that
Purchase Date, treating as the Purchase Date for this purpose the date on which
shares are purchased prior to the effective date of such Change of Control  The
applicable limitation on the number of shares of Common Stock purchasable by all
Participants in the aggregate shall not apply to any such purchase.

 

The Corporation shall use its best efforts to provide at least ten (10) days
prior written notice of the occurrence of any Change of Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change of Control.

 

H.                                   Proration of Purchase Rights.  Should the
total number of shares of Common Stock to be purchased pursuant to outstanding
purchase rights on any particular date exceed the number of shares then
available for issuance under the Plan or the maximum number of share purchasable
by all Participants on a Purchase Date in accordance with Article VII(D), the
Plan Administrator shall make a pro-rata allocation of the available shares on a
uniform and nondiscriminatory basis, and the payroll deductions of each
Participant, to the extent in excess of the aggregate purchase price payable for
the Common Stock pro-rated to such individual, shall be refunded.

 

I.                                        Assignability.  The purchase right
shall be exercisable only by the Participant and shall not be assignable or
transferable by the Participant.

 

J.                                        Stockholder Rights.  A Participant
shall have no stockholder rights with respect to the shares subject to his or
her outstanding purchase right until the shares are purchased on the
Participant’s behalf in accordance with the provisions of the Plan and the
Participant has become a holder of record of the purchased shares.

 

8

--------------------------------------------------------------------------------


 

K.                                    Tax Withholding.  At the time a
Participant’s purchase right is exercised, in whole or in part, or at the time a
Participant disposes of some or all of the shares of Common Stock he or she
acquires under the Plan, the Participant shall make adequate provision for the
U.S. federal, state, local and foreign tax withholding obligations, if any, of
the Corporation and/or Corporate Affiliate which arise upon exercise of the
purchase right or upon such disposition of shares, respectively.  The
Corporation and/or the Corporate Affiliate may, but shall not be obligated to,
withhold from the Participant’s compensation or any other payments due the
Participant the amount necessary to meet such withholding obligations or
withhold from the proceeds of the sale of shares of Common Stock or any other
method of withholding the Corporation and/or the Corporate Affiliate deems
appropriate.  The Corporation and/or the Corporate Affiliate shall have the
right to take such other action as may be necessary in the opinion of the
Corporation or a Corporate Affiliate to satisfy withholding obligations for such
taxes.

 

L.                                     Transfer of Employment.  For purposes of
the Plan, the Participant’s employment relationship shall be treated as
continuing intact upon a transfer between locations of a Participating
Corporation or upon a transfer of employment from one Participating Corporation
to another Participating Corporation that are each participating in the Code
Section 423(b) Plan or that are each participating in the Non-423(b) Plan.  The
Plan Administrator may establish other rules to govern transfers of employment
between Participating Corporations and between a Participating Corporation in
the Code Section 423(b) Plan and a Participating Corporation in the
Non-423(b) Plan (or vice versa), consistent with the requirements of Section 423
of the Code, as amended, and the terms of the Plan.

 

VIII.                     ACCRUAL LIMITATIONS

 

A.                                    No Participant shall be entitled to accrue
rights to acquire Common Stock pursuant to any purchase right outstanding under
this Plan if and to the extent such accrual, when aggregated with (i) rights to
purchase Common Stock accrued under any other purchase right granted under this
Plan and (ii) similar rights accrued under other employee stock purchase plans
(within the meaning of Code Section 423) of the Corporation or any Corporate
Affiliate, would otherwise permit such Participant to purchase more than
Twenty-Five Thousand Dollars ($25,000) worth of stock of the Corporation or any
Corporate Affiliate (determined on the basis of the Fair Market Value per share
on the date or dates such rights are granted) for each calendar year such rights
are at any time outstanding.  The requirements set forth under this provision
will be interpreted and applied to comply with current requirements under Code
Section 423.

 

B.                                    If by reason of such accrual limitations,
any purchase right of a Participant does not accrue for a particular
Sub-Offering, then the payroll deductions shall automatically be discontinued
and shall resume at the beginning of the first Master Offering in the next
calendar year (if the Participant is then an Eligible Employee).

 

C.                                    In the event there is any conflict between
the provisions of this Article and one or more provisions of the Plan or any
instrument issued thereunder, the provisions of this Article shall be
controlling.

 

9

--------------------------------------------------------------------------------


 

IX.                              EFFECTIVE DATE, TERM OF THE PLAN AND COMPLIANCE
WITH LAWS

 

A.            The Plan was initially approved by the stockholders of the
Corporation on April 23, 2009 and became effective on April 30, 2010.  The Plan
was amended and restated, effective as of April 15, 2014, and subsequently
amended and restated, effective as of April 20, 2017.

 

B.                                    The inability of the Corporation to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Corporation’s legal counsel to be necessary for the lawful issuance and sale
of any shares under the Plan shall relieve the Corporation of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained.  As a condition to the exercise of a
purchase right, the Corporation may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation, and to make any representation or warranty
with respect thereto as may be requested by the Corporation.

 

C.                                    Unless sooner terminated by the Board, in
its sole discretion, the Plan shall terminate upon the earlier of (i) the date
on which all shares available for issuance under the Plan shall have been sold
pursuant to purchase rights exercised under the Plan or (ii) the date on which
all purchase rights are exercised in connection with a Change of Control.  No
further purchase rights shall be granted or exercised, and no further payroll
deductions shall be collected, under the Plan following such termination.

 

X.                                   AMENDMENT/TERMINATION OF THE PLAN

 

A.                                    The Board may alter, amend, suspend or
terminate the Plan at any time to become effective immediately following the
close of any Sub-Offering.  However, the Plan may be amended or terminated
immediately upon Board action, if and to the extent necessary the Board or the
Plan Administrator, as applicable, determines that such amendment or termination
of the Plan is in the best interests of the Corporation and its stockholders. 
Such actions by the Board may include, without limitation, (i) termination of
the Plan or any Master Offering or Sub-Offering, (ii) acceleration of the
Purchase Date of any Sub-Offering, (iii) reduction of the discount or change in
the method of determining the purchase price in any Sub-Offering or Master
Offering (e.g., by determining the purchase price solely on the basis of the
Fair Market Value on the Purchase Date), (iv) reduction in the maximum number of
shares that may be purchased by any Participant or in the aggregate by all
Participants on any Purchase Date or (v) any combination of the foregoing
actions.

 

B.                                    To the extent necessary to comply with
Section 423 of the Code (or any successor rule or provision or any other
applicable law, regulation or stock exchange rule), the Corporation shall obtain
shareholder approval for such amendment or termination in such a manner and to
such a degree as required.

 

10

--------------------------------------------------------------------------------


 

XI.                              RULES FOR FOREIGN JURISDICTIONS.

 

A.                                    The Board or Plan Administrator may adopt
rules or procedures relating to the operation and administration of the Plan to
accommodate the specific requirements of local laws and procedures.  Without
limiting the generality of the foregoing, the Board or Plan Administrator is
specifically authorized to adopt rules and procedures regarding handling of
payroll deductions, payment of interest, conversion of local currency, payroll
tax, withholding procedures and handling of stock certificates which vary with
local requirements.

 

B.                                    The Board or Plan Administrator may also
adopt rules, procedures or sub-plans applicable to particular Participating
Corporations or locations under the Plan.  The rules of such sub-plans may take
precedence over other provisions of this Plan, with the exception of Article III
(A), but unless otherwise superseded by the terms of such sub-plan, the
provisions of this Plan shall govern the operation of such sub-plan.

 

C.                                    An Eligible Employee who works for a
Participating Corporation and is a citizen or resident of a jurisdiction other
than the United States (without regard to whether such individual also is a
citizen or resident of the United States or is a resident alien within the
meaning of Section 7701(b)(1)(A) of the Code) may be excluded from participation
in the Plan or a separate offering thereunder if the participation of such
Eligible Employee is prohibited under the laws of the applicable jurisdiction or
if complying with the laws of the applicable jurisdiction would cause the Plan
or a separate offering thereunder to violate Section 423 of the Code.

 

XII.                         GENERAL PROVISIONS

 

A.                                    Nothing in the Plan shall confer upon the
Participant any right to continue in the employ of the Corporation or any
Corporate Affiliate for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Corporate
Affiliate employing such person) or of the Participant, which rights are hereby
expressly reserved by each, to terminate such person’s employment at any time
for any reason, with or without cause.

 

B.                                    The Code Section 423(b) Plan is exempt
from the application of Section 409A.  The Non-423(b) Plan is intended to be
exempt from the application of Section 409A of the Code under the short-term
deferral exception and any ambiguities shall be construed and interpreted in
accordance with such intent.  Except as provided in Article XII (C) hereof, in
the case of a Participant who would otherwise be subject to Section 409A of the
Code, to the extent the Plan Administrator determines that a purchase right or
the exercise, payment, settlement or deferral thereof is subject to Section 409A
of the Code, the purchase right shall be granted, exercised, paid, settled or
deferred in a manner that will comply with Section 409A of the Code, including
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date the Plan became effective.  Anything in the
foregoing to the contrary notwithstanding, the Corporation shall have no
liability to a Participant or any other party if the purchase right that is
intended to be exempt from, or compliant with, Section 409A of the Code is not
so exempt or compliant or for any action taken by the Committee with respect
thereto.

 

11

--------------------------------------------------------------------------------


 

C.                                    Although the Corporation may endeavor to
(1) qualify a purchase right for favorable tax treatment under the laws of the
United States or jurisdictions outside of the United States or (2) avoid adverse
tax treatment (e.g., under Section 409A of the Code), the Corporation makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment, anything to the contrary in this
Plan, including Article XII (B) hereof, notwithstanding.  The Corporation shall
be unconstrained in its corporate activities without regard to the potential
negative tax impact on Participants under the Plan.

 

D.                                    All costs and expenses incurred in the
administration of the Plan shall be paid by the Corporation; however, each Plan
Participant shall bear all costs and expenses incurred by such individual in the
sale or other disposition of any shares purchased under the Plan.

 

E.                                     The provisions of the Plan shall be
governed by the laws of the State of Texas without regard to that State’s
conflict-of-laws rules.

 

12

--------------------------------------------------------------------------------


 

Schedule A

 

Participating Corporations under the

2009 Employee Stock Purchase Plan

As of the effective date of the Second Amendment and Restatement

 

I.                                        Code Section 423(b) Plan Participating
Corporations

 

Silicon Laboratories Inc.

 

II.                                   Non-423(b) Plan Participating Corporations

 

Silicon Laboratories UK Limited

 

Silicon Laboratories International Pte. Ltd.

 

Silicon Laboratories Norway A.S.

 

Silicon Laboratories Finland Oy

 

13

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A.                                    Base Salary shall mean the regular base
salary or wages, overtime payments and shift premiums paid to a Participant by
one or more Participating Corporations during such individual’s period of
participation in one or more Master Offerings under the Plan and shall be
calculated before deduction of (i) any income or employment tax withholdings or
(ii) any contributions made by the Participant to any Code Section 401(k) salary
deferral plan or any Code Section 125 cafeteria benefit program now or hereafter
established by the Corporation or any Corporate Affiliate.  Base Salary shall
not include (i) any bonuses, commissions, profit-sharing distributions or other
incentive-type payments, (ii) any contributions made by the Corporation or any
Corporate Affiliate on the Participant’s behalf to any employee benefit or
welfare plan now or hereafter established (other than Code Section 401(k) or
Code Section 125 contributions deducted from such Base Salary) or
(iii) 13th/14th month payments or similar concepts under local law or any other
similar compensation.

 

B.                                    Board shall mean the Corporation’s Board
of Directors.

 

C.                                    Change of Control shall mean and includes
each of the following:

 

(i)                                     A transaction or series of transactions
(other than an offering of the Common Stock to the general public through a
registration statement filed with the Securities and Exchange Commission)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Corporation,
any of its subsidiaries, an employee benefit plan maintained by the Corporation
or any of its subsidiaries or a “person” that, prior to such transaction,
directly or indirectly controls, is controlled by, or is under common control
with, the Corporation) directly or indirectly acquires beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Corporation possessing more than 50% of the total combined voting power of the
Corporation’s securities outstanding immediately after such acquisition; or

 

(ii)                                  During any period of two consecutive
years, individuals who, at the beginning of such period, constitute the Board
together with any new director(s) (other than a director designated by a person
who shall have entered into an agreement with the Corporation to effect a
transaction described in Section C (i) or Section C (iii) hereof) whose election
by the Board or nomination for election by the Corporation’s stockholders was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of the two-year period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or

 

(iii)                               The consummation by the Corporation (whether
directly involving the Corporation or indirectly involving the Corporation
through one or more intermediaries) of (x) a merger, consolidation,
reorganization, or business combination or (y) a sale or other disposition of
all or substantially all of the Corporation’s assets in any single transaction
or series of related transactions or (z) the acquisition of assets or stock of
another entity, in each case other than a transaction:

 

A-1

--------------------------------------------------------------------------------


 

a.                                      Which results in the Corporation’s
voting securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Corporation or the person that, as a result of the
transaction, controls, directly or indirectly, the Corporation or owns, directly
or indirectly, all or substantially all of the Corporation’s assets or otherwise
succeeds to the business of the Corporation (the Corporation or such person, the
“Successor Entity”)) directly or indirectly, at least a majority of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction, and

 

b.                                      After which no person or group
beneficially owns voting securities representing 50% or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this Section C (iii) (b) as beneficially owning
50% or more of combined voting power of the Successor Entity solely as a result
of the voting power held in the Corporation prior to the consummation of the
transaction; or

 

(iv)                              The Corporation’s stockholders approve a
liquidation or dissolution of the Corporation.

 

Notwithstanding anything to the contrary in the foregoing, a transaction shall
not constitute a Change of Control if it is effected for the purpose of changing
the place of incorporation or form of organization of the ultimate parent entity
(including where the Corporation is succeeded by an issuer incorporated under
the laws of another state, country or foreign government for such purpose and
whether or not the Corporation remains in existence following such transaction)
where all or substantially all of the persons or group that beneficially own all
or substantially all of the combined voting power of the Corporation’s voting
securities immediately prior to the transaction beneficially own all or
substantially all of the combined voting power of the Corporation or the
ultimate parent entity in substantially the same proportions of their ownership
after the transaction.

 

The Board shall have full and final authority, which shall be exercised in its
discretion, to determine conclusively whether a Change of Control of the
Corporation has occurred pursuant to the above definition, and the date of the
occurrence of such Change of Control and any incidental matters relating
thereto.

 

A-2

--------------------------------------------------------------------------------


 

D.                                    Code shall mean the U.S. Internal Revenue
Code of 1986, as amended.

 

E.                                     Code Section 423(b) Plan shall mean an
employee stock purchase plan which is designed to meet the requirements set
forth in Section 423(b) of the Code, as amended.  The provisions of the Code
Section 423(b) Plan shall be construed, administered and enforced in accordance
with Section 423(b).

 

F.                                      Common Stock shall mean the
Corporation’s common stock.

 

G.                                    Corporate Affiliate shall mean any parent
or subsidiary corporation of the Corporation (as determined in accordance with
Code Section 424), whether now existing or subsequently established.

 

H.                                   Corporation shall mean Silicon Laboratories
Inc., a Delaware corporation, and any corporate successor to all or
substantially all of the assets or voting stock of Silicon Laboratories Inc.
which shall by appropriate action adopt the Plan.

 

I.                                        Exchange Act means the U.S. Securities
Exchange Act of 1934, as amended.

 

J.                                        Eligible Employee shall mean any
person who is employed by a Participating Corporation on a basis under which he
or she is regularly expected to render more than twenty (20) hours of service
per week for more than five (5) months per calendar year.  For rights to
purchase Common Stock granted under the Non-423(b) Plan or under a separate
offering under the Code Section 423(b) Plan, Eligible Employee shall also mean
any other employee of a Participating Corporation to the extent that local law
requires participation in the Plan to be extended to such employee, as
determined by the Corporation. Notwithstanding the foregoing, the Plan
Administrator, in its discretion, from time to time may, prior to a Master
Offering for all purchase rights to be granted in one or more separate
offerings, determine on a uniform and nondiscriminatory basis that the
definition of Eligible Employee will not include an individual if he or she:
(i) has not completed at least two years of service since his or her last hire
date (or such lesser period of time as may be determined by the Plan
Administrator in its discretion), (ii) is a highly compensated employee within
the meaning of Section 414(q) of the Code, or (iii) is a highly compensated
employee within the meaning of Section 414(q) of the Code with compensation
above a certain level or is an officer or subject to the disclosure requirements
of Section 16(a) of the Exchange Act, provided the exclusion is applied with
respect to each separate offering in an identical manner to all highly
compensated individuals of the Participating Company whose Eligible Employees
are participating in that offering.

 

K.                                    Entry Date shall mean the date an Eligible
Employee first commences participation in the Master Offering in effect under
the Plan.

 

L.                                     Fair Market Value per share of Common
Stock on any relevant date shall be determined as of the “Applicable Date” (as
defined below) in accordance with the following provisions:

 

(i)                                  If the Common Stock is at the time listed
on any Stock Exchange, then the Fair Market Value shall be the closing selling
price per share of Common Stock on the Applicable Date on the Stock Exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange.

 

A-3

--------------------------------------------------------------------------------


 

If there is no closing selling price for the Common Stock on the Applicable
Date, then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

(ii)                                  In the absence of an established market
for the shares of Common Stock, the Fair Market Value established by the Plan
Administrator acting in good faith.

 

For the purposes of this provision, the “Applicable Date” shall be (a) with
respect to any Entry Date, such Entry Date and (b) with respect to any Purchase
Date, such Purchase Date.

 

M.                                 Master Offering shall mean the period
established in accordance with Article IV, consisting of one or more
Sub-Offerings, during which purchase rights may be granted pursuant to the Plan
and may be exercised on one or more Purchase Dates.  The duration and timing of
Master Offerings may be changed pursuant to Articles IV and X.

 

N.                                    1933 Act shall mean the U.S. Securities
Act of 1933, as amended.

 

O.                                    Non-423(b) Plan shall mean an employee
stock purchase plan which is not required to meet the requirements set forth in
Section 423(b) of the Code, as amended.

 

P.                                      Participant shall mean any Eligible
Employee of a Participating Corporation who is participating in the Plan.

 

Q.                                    Participating Corporations shall mean the
Corporation and such Corporate Affiliates as may be authorized from time to time
by the Board to participate in the Plan.  The Board may determine that some
Participating Corporations shall be designated to participate in the
Non-423(b) Plan.  The Participating Corporations in the Code Section 423(b) Plan
and in the Non-423(b) Plan are listed in attached Schedule A.

 

R.                                    Plan shall mean the Corporation’s 2009
Employee Stock Purchase Plan, as set forth in this document, as amended from
time to time, which includes a Code Section 423(b) Plan and a Non-423(b) Plan
component.

 

S.                                      Plan Administrator shall mean the
committee of two (2) or more Board members appointed by the Board to administer
the Plan or any officer or officers to whom authority to administer the Plan has
been delegated pursuant to Article II.

 

T.                                     Purchase Date shall mean the last
business day of each Sub-Offering.

 

U.                                    Semi-Annual Entry Date shall mean the last
business day in April and October each year (or such other days as may be
established by the Plan Administrator) on which an Eligible Employee may first
enter a Master Offering or may rejoin a Master Offering following an approved
leave of absence pursuant to Article VII(F)(iii) of the Plan.

 

A-4

--------------------------------------------------------------------------------


 

V.                                    Sub-Offering shall mean each successive
and/or overlapping period within the Master Offering at the end of which there
shall be purchased shares of Common Stock on behalf of each Participant.

 

W.                                 Stock Exchange shall mean NASDAQ or the New
York Stock Exchange.

 

A-5

--------------------------------------------------------------------------------


 

PLAN HISTORY

 

January 29, 2009

 

Board adopts Plan with a reserve of 1,250,000 shares.

 

 

 

April 23, 2009

 

Stockholders approve Plan.

 

 

 

January 23, 2014

 

Board adopts Amended and Restated Plan, increasing the share reserve to
1,700,000 shares.

 

 

 

April 15, 2014

 

Stockholders approve Amended and Restated Plan.

 

 

 

July 21, 2016

 

Board adopts Amended and Restated Plan, reflecting a clarifying amendment.

 

 

 

February 22, 2017

 

Board adopts second Amended and Restated Plan, increasing the share reserve to
2,700,000 shares, effective upon its approval by the stockholders

 

 

 

April 20, 2017

 

Stockholders approve second Amended and Restated Plan, increasing the share
reserve to 2,700,000 shares.

 

--------------------------------------------------------------------------------